Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered August 3, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 12½ to 25 years, unanimously affirmed.
The People established a sufficient chain of custody linking defendant to the pre-recorded buy money, where a detective provided reasonable assurances that the pre-recorded buy money received into evidence was identical to the bills exchanged in the drug sale and had not been tampered with (see, People v Julian, 41 NY2d 340).
Defendant’s contention that he was prejudiced by the prosecutor’s reference to him by his nickname during cross-examination of a defense witness is unpreserved (see, People v Tevaha, 84 NY2d 879), and we decline to review this claim in the interest of justice. In any event, we would find no prejudice, because the trial court gave prompt limiting instructions warning the jurors not to draw any inference from defendant’s nickname. In addition, the witness’s use of defendant’s nickname was relevant to the issue of his bias in favor of defendant (see, People v Chin, 67 NY2d 22, 28). Concur—Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.